Citation Nr: 0633927	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-41 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  The veteran was a prisoner of war of the 
German government from March 1944 to June 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

A motion to advance this case on the docket due to the 
veteran's age was granted by the Board in October 2006.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The Board notes that in the VA Form 9, the veteran mentioned 
the issue of hearing loss.  The July 2004 rating decision 
granted service connection for hearing loss and assigned a 
noncompensable rating; however, the notice of disagreement 
and statement of the case did not include that issue.  
Consequently, the RO requested clarification of the veteran's 
intent in January 2005.  The veteran's representative 
responded that the veteran was not claiming increased 
compensation for his hearing loss.  Accordingly, that issue 
is not on appeal, and will not be addressed further.  See 38 
C.F.R. § 20.204(c) (2006). 


FINDINGS OF FACT

1.  The veteran does not have tinnitus

2.  The veteran does not have 
post-traumatic stress disorder (PTSD), but does have anxiety 
state with depression, which became manifest to a degree of 
at least 10 percent after discharge.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A psychiatric disorder (diagnosed as anxiety state with 
depression) is presumed to have been incurred on active duty.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for tinnitus and 
for an acquired psychiatric disorder, to include PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in May 2004, prior to its 
initial adjudication of the claim.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for tinnitus.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.  Although service 
connection is being granted for a psychiatric disorder, the 
Board will not assign a disability rating or effective date.  
The RO will have the opportunity to provide additional notice 
to the veteran prior to deciding those matters.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

The Board acknowledges that the veteran's claim file was not 
sent to the VA audiology examiner for review in conjunction 
with the June 2004 examination.  The veteran's representative 
has asserted that this renders the examination inadequate.  
However, in this instance, there is no indication from the 
examination report or from the representative's argument that 
a review of the claim file would have made any difference to 
the outcome of the examination.  The veteran's tinnitus claim 
is being denied because the veteran stated to the June 2004 
examiner that he did not have tinnitus.  The Board notes that 
there is no diagnosis of tinnitus anywhere in the claim 
folder.  

The representative cited the case of Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) in support of the notion that a 
review of the claim file was essential in this case.  
However, Green does not stand for the proposition that a 
review of the veteran's claim file is always necessary.  In 
Green, the VA examiner had specifically commented in his 
report that a review of the veteran's records might clarify 
some diagnostic doubt.  The Court specifically implicated 
VA's failure to follow up on the suggestion by the examining 
physician that a review of the records would be helpful as 
inconsistent with the duty to assist.  In this case, the 
examiner acknowledged the absence of the claim file and did 
not suggest that a review would be helpful.  In the 
circumstances presented here, the Board finds that the June 
2004 examination report is not inadequate, and there is no 
prejudice to the veteran in the absence of claim file review 
by the examiner.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard, 4 Vet. App. 384.  Accordingly, the 
Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

If a veteran is a former prisoner of war, psychosis, 
dysthymic disorder, or any of the anxiety states shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case, the competent medical evidence of record does 
not contain a diagnosis of either tinnitus or PTSD.  The 
veteran denied a history of tinnitus in a March 1983 medical 
record.  The veteran was afforded a series of VA examinations 
in June 2004 to evaluate his claims, and the audiology 
examiner reported that the veteran "denied the presence of 
tinnitus."  Indeed, while the veteran's representative 
clearly maintains that the veteran has tinnitus, it does not 
appear that the veteran has ever stated so himself, either in 
submissions to VA or in medical reports.  As noted above, the 
veteran's VA Form 9 referred to hearing loss, not tinnitus.  
The RO interpreted the representative's subsequent 
clarification as a timely substantive appeal with respect to 
tinnitus.

While the June 2004 PTSD examiner noted a history of severe 
psychosocial stressors, he concluded that the veteran's 
symptomatology was not consistent with a diagnosis of PTSD.  
Indeed, the examiner found that the veteran does not endorse 
any symptoms consistent with a diagnosis of PTSD or any other 
psychiatric disorder.  This appears to be consistent with the 
veteran's statement to the examiner that he did not have 
"any emotional and/or psychiatric problems."  A June 2004 
PTSD screen was also negative.  

The veteran's representative has asserted that the veteran is 
entitled to A presumption of service connection based on his 
engagement in combat with the enemy.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.304 (2006).  While such 
presumption is clearly for consideration in the veteran's 
case, it does not assist in providing a current diagnosis 
where one is absent from the record.  The combat presumption 
relates to the determination of what happened in service.  It 
is conceded that the veteran was exposed to noise in service, 
as is evident in his service connection for hearing loss.  
However, the combat presumption does not provide a diagnosis 
of tinnitus where one is absent, and where the veteran has 
specifically informed the examiner that he does not have 
tinnitus.  

The Board therefore finds that in the absence of an 
identified disability of tinnitus or PTSD, service connection 
for either disability is not in order.  

While the record contains no diagnosis consistent with PTSD, 
the record does contain a December 1983 diagnosis of anxiety 
state with depression.  As set out above, the prisoner of war 
presumption specifically includes any of the anxiety states.  
Thus, the Board's decision turns on whether the disorder 
became manifest to a degree of 10 percent or more at any time 
after discharge.  

Under the current version of the rating schedule, a 10 
percent rating requires occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or where symptoms are 
controlled by continuous medication.  Under the pre-November 
7, 1996 regulations, a 10 percent rating required less than 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  

The December 1983 report contains minimal findings with 
respect to the veteran's mental state.  Findings in a 
February 1984 psychiatric evaluation and in a July 1984 
progress note show that the veteran does not have any 
"major" psychiatric symptoms, but they do not show whether 
he has at least mild symptomatology, as required for a 10 
percent level.  

The Board notes that the current June 2004 examination does 
not include a diagnosis of any current psychiatric 
disability.  However, the examiner did include a Global 
Assessment of Functioning (GAF) score of 61, based on 
"severe" psychosocial stressors.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

A GAF score of 61 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

Thus, while the June 2004 VA examiner did not include a 
diagnosis, he described current psychiatric symptomatology 
consistent with mild social and industrial impairment, which 
is clearly consistent with the criteria enumerated for a 10 
percent rating.  The Board interprets the prisoner of war 
presumption as not necessarily requiring that the 
manifestation of the disorder at the 10 percent level 
correspond with the initial diagnosis.  Such manifestation 
may occur at any time after discharge.  The Board also notes 
that a written statement from the veteran submitted in 
February 1985 includes a description of depression, 
irritability and other symptoms that the veteran claimed were 
affecting his job performance.

In this case, the June 2004 examiner's lack of a diagnosis 
raises some doubt as to whether the veteran's current 
symptomatology is related to the prior diagnosis of anxiety 
state.  However, in light of the veteran's rather lengthy and 
consistent history of reporting psychiatric symptoms, 
resulting in prior service connection for a psychosomatic 
gastrointestinal disorder, the Board finds that the evidence 
for and against such an interpretation is in approximate 
balance, and as such, the benefit of the doubt must go to the 
veteran.  

In sum, while the evidence does not show that the veteran 
currently has tinnitus or PTSD, the veteran was held as a 
prisoner of war during his active service and was diagnosed 
with anxiety state, which became manifest to a degree of at 
least 10 percent after discharge.  As such, entitlement to 
service connection for a psychiatric disorder is established 
by presumption.  

The Board wishes to acknowledge the veteran's honorable 
service under extremely difficult circumstances.  In denying 
the veteran's tinnitus and PTSD claims, the Board in no way 
casts doubt on the veteran's credibility or integrity.  
However, the law requires competent medical evidence of a 
current diagnosis before service connection can be granted.  
In this case, the competent medical evidence is to the 
contrary on those issues.  


ORDER

Service connection for tinnitus is denied.

Service connection for psychiatric disability, diagnosed as 
anxiety state with depression, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


